DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5-9, 11-20 objected to because of the following informalities:  	Claims 1, 5-9, 11-18 recite “Method”.  However Examiner views that this limitation should be either “A method” or “The method”.	Claim 8 recites “Micro/nanoscale biosynthetic” However Examiner views that this limitation should be either “A Micro/nanoscale biosynthetic”	Claims 19, 20 recite “Kit”.   However Examiner views that this limitation should be either “A kit” or “The kit”.	Claim 4 recites “d) Generating”. Examiner views that this limitation should not be capitalized.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1,2 8, 9, 10, 15, 18 recite “micro/nanscale” or “processing/computing” or “processing/computing/logic” or “defined/programmable” or “and/or” or “readable/measurable” or “generated/measured”.  It is not clear what the symbol “/” represents and is therefore indefinite.	Claim 1 recites “or a sample thereof”.  However it is not clear what thereof is referring to and is therefore indefinite.	Claim 1 recite “said signal processing operations carried-out”.  The claim also recites “user-defined signal processing/computing/logic operations”, and “programmable signal processing/computing operations”.  Therefore is it not clear what said “signal processing operations carried-out” is referring to and is therefore indefinite.	Claim 1 recites “the preparation”.  There is lack of antecedent basis for the limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Wang (Digital biosensors with built-in logic for biomedical applications—biosensors based on a biocomputing concept) teaches multisignal digital biosensors that produce rapid diagnosis and treatment of diseases.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863